Title: From Thomas Jefferson to Arthur St. Clair, 6 August 1791
From: Jefferson, Thomas
To: St. Clair, Arthur



Sir
Philadelphia August 6th. 1791.

Your letter of May 25th. to the Secretary of the Treasury with the copies it enclosed of one of May 23d. to Judge Symmes and of his answer to you of the same day, having been referred to me, I have now the honor to enclose you a letter to Judge Symmes on the subject of the settlements made on the Lands of the United States between his upper line and the little Miami, by persons claiming titles from him, wherein I have desired from him an explanation of these proceedings.
Though it is the duty and determination of the Executive to see that no encroachments be made on the public Lands, yet as the settlers in this instance appear to have acted with good faith, you will be pleased to notify them that due attention will be paid to this circumstance, and in the mean time they are not to be disturbed.—I have the honor to be with great esteem Sir Your most obedient and most humble Servant,
